 
 
I 
108th CONGRESS 2d Session 
H. R. 3958 
IN THE HOUSE OF REPRESENTATIVES 
 
March 11, 2004 
Mr. Levin introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on International Relations, and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To authorize the extension of unconditional and permanent nondiscriminatory treatment (permanent normal trade relations treatment) to the products of Ukraine, and for other purposes. 
 
 
1.FindingsThe Congress finds that— 
(1)Ukraine allows its citizens the right and opportunity to emigrate, free of anything more than a nominal tax on emigration or on the visas or other documents required for emigration and free of any tax, levy, fine, fee, or other charge on any citizens as a consequence of the desire of such citizens to emigrate to the country of their choice; 
(2)Ukraine has been found to be in full compliance with the freedom of emigration requirements under title IV of the Trade Act of 1974 since 1997; 
(3)since reestablishing independence in 1991, Ukraine has taken important steps toward the creation of democratic institutions and a free-market economy and, as a participating state of the Organization for Security and Cooperation in Europe (OSCE), is committed to developing a system of governance in accordance with the principles regarding human rights and humanitarian affairs that are set forth in the Final Act of the Conference on Security and Cooperation in Europe (also known as the Helsinki Final Act) and successive documents; 
(4)Ukraine has shown progress towards meeting international commitments and standards in its most recent Parliamentary elections, recognizing that significant shortcomings remain, including in the implementation of Ukraine’s election laws, illegal interference by public authorities in the electoral process, and allegations of intimidation against opposition contestants, activists, and voters; 
(5)as a participating state of the OSCE, Ukraine is committed to addressing issues relating to its national and religious minorities and to adopting measures to ensure that persons belonging to national minorities have full equality both individually and communally; 
(6)Ukraine has enacted legislation providing protection against incitement to violence against persons or groups based on national, racial, ethnic, or religious discrimination, including anti-Semitism, and has committed itself, including through a letter to the President of the United States, to ensuring freedom of religion and combating racial and ethnic intolerance and hatred; 
(7)Ukraine has engaged in efforts to combat ethnic and religious intolerance by cooperating with various United States nongovernmental organizations; 
(8)Ukraine is continuing the restitution of religious properties, including religious and communal properties confiscated from national and religious minorities during the Soviet era, is facilitating the revival of those minority groups, and is in the process of developing a legislative framework for completing this process, as was confirmed in a letter to the President of the United States; 
(9)Ukraine has received normal trade relations treatment since concluding a bilateral trade agreement with the United States that entered into force on June 23, 1992; 
(10)Ukraine is making progress toward accession to the World Trade Organization, recognizing that many issues remain to be resolved, including commitments relating to access of United States agricultural products, protection of intellectual property rights, tariff and excise tax reductions for goods (including automobiles), trade in services, agricultural subsidy levels, elimination of export incentives for industrial goods, and reform of customs procedures and technical, sanitary, and phytosanitary measures; 
(11)Ukraine has enacted protections reflecting internationally recognized labor rights, noting that gaps remain both in the country’s legal regime and its enforcement record; 
(12)as a participating state of the OSCE, Ukraine has committed itself to respecting freedom of the press, although infringements of this freedom continue to occur; 
(13)Ukraine has established positive relations with neighboring countries, and has stated its desire to pursue a course of European integration with a commitment to ensuring democracy and prosperity for its citizens; and 
(14)Ukraine has participated with the United States in its peacekeeping operations in Europe and has provided important cooperation in the global struggle against international terrorism. 
2.Termination of application of title IV of the Trade Act of 1974 to Ukraine 
(a)Presidential determinations and extension of unconditional and permanent nondiscriminatory treatmentNotwithstanding any provision of title IV of the Trade Act of 1974 (19 U.S.C. 2431 et seq.), the President may— 
(1)determine that such title should no longer apply to Ukraine; and 
(2)after making a determination under paragraph (1) with respect to Ukraine, proclaim the extension of unconditional and permanent nondiscriminatory treatment (permanent normal trade relations treatment) to the products of that country. 
(b)Termination of application of title IVOn and after the effective date of the extension under subsection (a)(2) of nondiscriminatory treatment to the products of Ukraine, chapter 1 of title IV of the Trade Act of 1974 shall cease to apply to that country.  
3.Sense of CongressIt is the sense of the Congress that the United States remain fully committed to a multifaceted engagement with Ukraine, including by— 
(1)urging Ukraine to fulfill its commitments as a participating member of the OSCE, and to continue its current policy— 
(A)of providing for the free emigration of its citizens; 
(B)of safeguarding religious liberty throughout Ukraine; 
(C)of enforcing existing Ukrainian laws at the national and local levels to combat ethnic, religious, and racial discrimination and violence; 
(D)of expanding the restitution of religious and communal properties, including establishing a legal framework for the completion of such restitution in the future; and 
(E)of respecting media freedoms fully; 
(2)working with Ukraine to improve in the areas described in section 1(11); 
(3)supporting Ukraine’s efforts to make substantial and meaningful progress in enacting and enforcing the protection of intellectual property rights; 
(4)working with Ukraine to ensure quick resolution of trade disputes that may arise, particularly in the poultry and other agricultural sectors; and 
(5)continuing monitoring by the United States of human rights, rule of law, and media freedoms in Ukraine, including the issues described in paragraphs (1) and (2), providing assistance to nongovernmental organizations and human rights groups involved in human rights, democracy, and rule of law activities in Ukraine, and attempting to establish annual discussions with Ukraine regarding those issues, including the participation of United States and Ukrainian nongovernmental organizations in such discussions. 
4.Reporting requirementThe reports required by sections 102(b) and 203 of the International Religious Freedom Act of 1998 (22 U.S.C. 6412(b) and 6433) shall continue to include an assessment of the status of the issues described in subparagraphs (A) through (D) of section 3(1). 
5.Continued enjoyment of rights under the June 23, 1992, bilateral trade agreement 
(a)FindingThe Congress finds that the trade agreement between the United States and Ukraine that entered into force on June 23, 1992, remains in force between the 2 countries and provides the United States with important rights, including the right to use specific safeguard rules to respond to import surges from Ukraine. 
(b)Applicability of safeguardSection 421 of the Trade Act of 1974 (19 U.S.C. 2451) shall apply to Ukraine to the same extent as such section applies to the People’s Republic of China, so long as the trade agreement described in subsection (a) remains in force. 
6.Exercise of congressional oversight over WTO accession negotiations 
(a)Notice of agreement on accession to WTO by UkraineNot later than 5 days after the date on which the United States has entered into a bilateral agreement with Ukraine on the terms of accession by Ukraine to the World Trade Organization, the President shall so notify the Congress, and the President shall transmit to the Congress, not later than 15 days after that agreement is entered into, a report that sets forth the provisions of that agreement. 
(b)Resolution of disapproval 
(1)IntroductionIf a resolution of disapproval is introduced in the House of Representatives or the Senate during the 30-day period (not counting any day which is excluded under section 154(b) of the Trade Act of 1974 (19 U.S.C. 2194(b)), beginning on the date on which the President first notifies the Congress under subsection (a) of the agreement referred to in that subsection, that resolution of disapproval shall be considered in accordance with this subsection. 
(2)Resolution of disapprovalIn this subsection, the term resolution of disapproval means only a joint resolution of the two Houses of the Congress, the matter after the resolving clause of which is as follows: That it is the sense of the Congress that the agreement between the United States and Ukraine on the terms of accession by Ukraine to the World Trade Organization, of which Congress was notified on __, does not adequately advance the interests of the United States., with the blank space being filled with the appropriate date. 
(3)Procedures for considering resolutions 
(A)Introduction and referralResolutions of disapproval— 
(i)in the House of Representatives— 
(I)may be introduced by any Member of the House; 
(II)shall be referred to the Committee on Ways and Means and, in addition, to the Committee on Rules; and 
(III)may not be amended by either Committee; and 
(ii)in the Senate— 
(I)may be introduced by any Member of the Senate; 
(II)shall be referred to the Committee on Finance; and 
(III)may not be amended. 
(B)Committee discharge and floor considerationThe provisions of subsections (c) through (f) of section 152 of the Trade Act of 1974 (19 U.S.C. 2192(c) through (f)) (relating to committee discharge and floor consideration of certain resolutions in the House and Senate) apply to a resolution of disapproval to the same extent as such subsections apply to resolutions under such section. 
(c)Rules of House of Representatives and SenateSubsection (b) is enacted by the Congress— 
(1)as an exercise of the rulemaking power of the House of Representatives and the Senate, respectively, and as such are deemed a part of the rules of each House, respectively, and such procedures supersede other rules only to the extent that they are inconsistent with such other rules; and 
(2)with the full recognition of the constitutional right of either House to change the rules (so far as relating to the procedures of that House) at any time, in the same manner, and to the same extent as any other rule of that House. 
 
